Exhibit 10.2



SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated September 21, 2015 (this
“Amendment”) is entered into among Aaron’s, Inc., a Georgia corporation (the
“Borrower”), the Guarantors, the Lenders party hereto and SunTrust Bank, as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders and SunTrust Bank, as Administrative Agent,
Swingline Lender and Issuing Bank, entered into that certain Amended and
Restated Revolving Credit and Term Loan Agreement dated as of April 14, 2014 (as
amended by that certain First Amendment to Credit Agreement dated as of December
9, 2014 and as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
in connection with the proposed acquisition by the Borrower or a Domestic
Subsidiary thereof of the Dent-A-Med Entities (as defined below) on or after the
Second Amendment Effective Date (the “Dent-A-Med Acquisition”);


WHEREAS, the Lenders agree to such requested amendments subject to the terms and
conditions of this Amendment;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:


(a)    The following definitions are added in the appropriate alphabetical order
to Section 1.1 of the Credit Agreement:


“DAMI Pledge Agreement” means that certain Collateral Pledge Agreement dated on
or about the Second Amendment Effective Date made and executed by Progressive
Finance in favor of Wells Fargo Bank, N.A.


“Dent-A-Med” means Dent-A-Med Inc., an Oklahoma corporation.


“Dent-A-Med Credit Agreement” means that certain Loan and Security Agreement
dated as of May 18, 2011 by and among the Dent-A-Med Entities, as co-borrowers,
the lenders party thereto and Wells Fargo Bank, N.A. (as successor by merger to
Wells Fargo Preferred Capital, Inc.), as agent for the lenders thereunder as in
effect on the Second Amendment Effective Date.


“Dent-A-Med Entities” means Dent-A-Med, Dent-A-Med Receivables Corporation, a
Delaware corporation, HC Recovery, Inc., an Oklahoma corporation and any other
direct or indirect subsidiary of Dent-A-Med formed after the Second Amendment
Effective Date.



1



--------------------------------------------------------------------------------



“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of the Second Amendment Effective Date, by and among the Borrower, the
Guarantors, the Lenders party hereto and the Administrative Agent.


“Second Amendment Effective Date” means September 21, 2015.


(b)    The following definitions in Section 1.1 of the Credit Agreement are
amended as follows:


(i)    The definition of “Consolidated EBITDA” is amended to read as follows:


“Consolidated EBITDA” shall mean for the Borrower and its Subsidiaries (other
than the Dent-A-Med Entities) for any period, an amount equal to the sum of (a)
Consolidated Net Income for such period plus (b) to the extent deducted in
determining Consolidated Net Income for such period, (i) Consolidated Interest
Expense, (ii) income tax expense, (iii) depreciation (excluding depreciation of
rental merchandise) and amortization, (iv) all other non-cash charges, (v)
closing costs, fees and expenses incurred during such period in connection with
the Closing Date Acquisition and the transactions contemplated by the
Transaction Documents and the Note Agreements, in each case paid during such
period to Persons that are not Affiliates of the Borrower or any Subsidiary, not
to exceed $15,000,000 in the aggregate, (vi) one-time fees, costs and expenses
(including without limitation legal and other professional fees) in connection
with (x) the retirement and severance of Ronald W. Allen and David Buck and (y)
the bid by Vintage Capital Management to acquire the Borrower, and other proxy
contests and shareholder proposals, including costs, expenses and fees relating
to responding to, defending and settling such matters, in each case to the
extent such fees, costs and expenses were incurred prior to the First Amendment
Effective Date, and (vii) transaction closing costs, fees and expenses actually
incurred during such period in connection with the negotiation and closing of
the First Amendment to Credit Agreement, and the related amendments to the Loan
Facility Agreement and the Note Agreements and the related transaction
documents, in each case paid during such period to Persons that are not
Affiliates of the Borrower or any Subsidiary.


(ii)    The definition of “Consolidated Interest Expense” is amended to read as
follows:


“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries (other than the Dent-A-Med Entities) for any period determined on a
consolidated basis in accordance with GAAP, total cash interest expense,
including without limitation the interest component of any payments in respect
of Capital Leases Obligations capitalized or expensed during such period
(whether or not actually paid during such period).


(iii)    The definition of “Consolidated Lease Expense” is amended to read as
follows:


“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable by the Borrower and its Subsidiaries (other
than the Dent-A-Med Entities) with respect to leases of real and personal
property (excluding Capital Lease Obligations) determined on a consolidated
basis in accordance with GAAP for such period.
(iv)    The definition of “Consolidated Net Income” is amended to read as
follows:



2

--------------------------------------------------------------------------------



“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries (other than the Dent-A-Med Entities) for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower (other than the Dent-A-Med Entities) in the unremitted earnings of any
Person that is not a Subsidiary and (iv) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary (other than the Dent-A-Med
Entities) on the date that such Person’s assets are acquired by the Borrower or
any Subsidiary.


(v)    The definition of “Consolidated Total Debt” is amended to read as
follows:


“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Borrower and its
Subsidiaries (other than the Dent-A-Med Entities) on a consolidated basis of the
types described in the definition of Indebtedness.
(vi)    The definition of “Material Domestic Subsidiary” is amended to read as
follows:


“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that has not already become a Subsidiary Loan Party (other than the Dent-A-Med
Entities) that (a) at any time (i) accounted for five percent (5.0%) of
Consolidated EBITDA for any period of four (4) Fiscal Quarters ended or (ii)
holds assets with an aggregate book value equal to or greater than five percent
(5.0%) of the aggregate fair market value of the total assets of the Borrower
and its Subsidiaries on a consolidated basis or (b) when taken together with
other Domestic Subsidiaries that are not already Subsidiary Loan Parties, (x)
accounted for ten percent (10.0%) of Consolidated EBITDA for any period of four
(4) Fiscal Quarters ended or (y) holds assets with an aggregate book value equal
to or greater than ten percent (10.0%) of the aggregate fair market value of the
total assets of the Borrower and its Subsidiaries on a consolidated basis. Upon
the acquisition of a new Domestic Subsidiary or the merger or consolidation of
any Person with or into an existing Domestic Subsidiary (or the acquisition of
other assets by an existing Domestic Subsidiary), the qualification of the
affected Domestic Subsidiary as a “Material Subsidiary” pursuant to the
foregoing requirements of this definition shall be determined on a pro forma
basis as if such Domestic Subsidiary had been acquired or such merger,
consolidation or other acquisition had occurred, as applicable, at the beginning
of the relevant period of four consecutive Fiscal Quarters.


(vii)    The definition of “Permitted Acquisition” is amended to read as
follows:


“Permitted Acquisition” shall mean the Closing Date Acquisition, the Dent-A-Med
Acquisition (as such term is defined in the Second Amendment) and any other
Acquisition (whether foreign or domestic) so long as, in each case with respect
to the Dent-A-Med Acquisition or any such other Acquisition, (a) immediately
before and after giving effect to such Acquisition, no Default or Event of
Default is in existence, (b) such Acquisition has been approved by the board of
directors of the Person being acquired prior to any public announcement thereof,
(c) to the extent such Acquisition is of a Person or Persons that are not
organized in the United States and/or of all or substantially all of the assets
of a Person

3

--------------------------------------------------------------------------------



located outside the United States and the aggregate EBITDA attributable to all
Foreign Subsidiaries for the most recently ended twelve month period (giving pro
forma effect to such Acquisition) exceeds twenty percent (20%) of Consolidated
EBITDA for the most recently ended twelve month period, the Borrower complies
with Section 5.10(b) hereof and (d) immediately after giving effect to such
Acquisition, the Borrower and Subsidiaries will not be engaged in any business
other than businesses of the type conducted by the Borrower and its Subsidiaries
on the Closing Date and businesses reasonably related thereto. As used herein,
Acquisitions will be considered related Acquisitions if the sellers under such
Acquisitions are the same Person or any Affiliate thereof.


(c)    Section 2.13(a) of the Credit Agreement is amended to read as follows:


(a)    Immediately upon receipt by the Borrower or any of its Domestic
Subsidiaries of any (i) Net Cash Proceeds of any sale or disposition by the
Borrower or any of its Domestic Subsidiaries of any of its assets or (ii) any
Net Cash Proceeds from any casualty insurance policies or eminent domain,
condemnation or similar proceedings that, with respect to clauses (i) and (ii),
exceed (A) $5,000,000 for any such single asset sale (or series of related asset
sales) or for any such single casualty event or (B) $20,000,000 for all such
asset sales or casualty events from the date hereof through the Maturity Date,
the Borrower shall prepay the Term Loans in an amount equal to all such Net
Proceeds (subject to the terms of the Intercreditor Agreement); provided, that
the Borrower shall not be required to prepay the Term Loans with respect to Net
Cash Proceeds from (w) so long as such Net Cash Proceeds are required to be
applied to repay or provide cash collateral for Indebtedness under the
Dent-A-Med Credit Agreement (regardless of permanent commitment reductions
thereunder), subject to any exceptions or reinvestment rights provided for in
the Dent-A-Med Credit Agreement as in effect on the Second Amendment Effective
Date, (A) sales of assets by the Dent-A-Med Entities or (B) any casualty
insurance policies or eminent domain, condemnation or similar proceedings are
received by any Dent-A-Med Entity, (x) sales of assets in the ordinary course of
business of the type described in Section 7.6(a) and (b), (y) sales of assets of
the types described in Section 7.6(c), (d), (e) and (g) or (z) casualty
insurance policies or eminent domain, condemnation or similar proceedings that
are, in either case of clause (y) or clause (z), reinvested in assets then used
or usable in the business of the Borrower and its Subsidiaries within 180 days
following receipt thereof or committed to be reinvested pursuant to a binding
contract prior to the expiration of such 180-day period and actually reinvested
within 360 days following receipt thereof, so long as such proceeds are held in
accounts at SunTrust Bank until reinvested. Any such prepayment shall be applied
in accordance with subsection (c) of this Section.


(d)    Clauses (a) and (b) of Section 5.1 of the Credit Agreement are amended to
read as follows:


(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, a copy of the annual audited report for such Fiscal Year for
the Borrower and its Subsidiaries, containing a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail and reported on by Ernst &
Young or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Borrower and its
Subsidiaries for such Fiscal Year on a consolidated basis in accordance with

4

--------------------------------------------------------------------------------



GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards. It is understood and agreed that the requirements
of this subsection (x) shall be satisfied by delivery of the applicable annual
report on Form 10-K of the Borrower to the Securities and Exchange Commission if
delivered within the applicable time period noted herein and is available to the
Lenders on EDGAR and (y) are effective as of the Closing Date;


(b)    as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of each Fiscal Year (other than the last Fiscal Quarter), an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter and the related unaudited consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of the previous Fiscal Year, all certified by the chief
financial officer, treasurer or controller of the Borrower as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes.
It is understood and agreed that the requirements of this subsection (x) shall
be satisfied by delivery of the applicable quarterly report on Form 10-Q of the
Borrower to the Securities and Exchange Commission if delivered within the
applicable time period noted herein and is available to the Lenders on EDGAR and
(y) are effective as of the Closing Date;


(e)    Section 5.10(d) of the Credit Agreement is amended to read as follows:


(d)    The Borrower will cause any Domestic Subsidiary or any other Domestic
Controlled Affiliate (other than the Dent-A-Med Entities in the case of the
Dent-A-Med Credit Agreement or Progressive Finance solely in respect of its
obligations under the DAMI Pledge Agreement) that provides a Guarantee or
otherwise becomes liable (including as a borrower or co-borrower) in respect of
the obligations under any Note Purchase Agreement or any other agreement
providing for the incurrence of Indebtedness that is pari passu with the
Indebtedness under this Agreement to (1) become a Subsidiary Loan Party by
executing agreements in the form of Annex I to the Subsidiary Guarantee
Agreement and deliver simultaneously therewith similar documents applicable to
such Domestic Subsidiary described in Section 3.1 as reasonably requested by the
Administrative Agent.


(f)    Section 7.1 of the Credit Agreement is amended by (i) deleting the word
“and” at the end of clause (j) thereof, (ii) re-labeling the existing clause (k)
as a new clause (l) and (iii) inserting the following new clause (k) immediately
after clause (j):


(k)    secured Indebtedness in an aggregate principal amount not to exceed
(including any such Indebtedness resulting from any exercise of any incremental
facility provisions) $110,000,000 under the Dent-A-Med Credit Agreement, as may
be amended and otherwise modified, so long as the terms of such facility are not
amended to be more restrictive than those in effect on the Second Amendment
Effective Date or in a manner materially adverse to the Lenders and all
Indebtedness incurred thereunder remains non-recourse to the Borrower or any of
its Subsidiaries (other than the Dent-A-Med Entities); and


(g)    Section 7.2 of the Credit Agreement is amended by (i) deleting the word
“and” at the end of clause (f) thereof, (ii) replacing the “.” at the end of
clause (g) with “; and” and (iii) inserting the following new clause (h)
immediately after clause (g):

5

--------------------------------------------------------------------------------





(h)    Liens securing Indebtedness permitted by Section 7.1(k); provided that
such Liens apply only to (i) the Capital Stock of Dent-A-Med and (ii) the assets
of the Dent-A-Med Entities, including the Capital Stock of any Subsidiaries of
Dent-A-Med.


(h)    Section 7.4 of the Credit Agreement is amended by (i) deleting the word
“and” at the end of clause (j) thereof, (ii) re-labeling the existing clause (k)
as a new clause (l) and (iii) inserting the following new clause (k) immediately
after clause (j):


(k)    Investments by any Dent-A-Med Entity in any other Dent-A-Med Entity; and


(i)    Section 7.5 of the Credit Agreement is amended by (i) re-labeling the
existing clause (iv) as a new clause (v) and (ii) inserting the following new
clause (iv) immediately after clause (iii):


(iv)    repayment in full by the Borrower or the Dent-A-Med Entities of any
existing subordinated Indebtedness of the Dent-A-Med Entities on the Second
Amendment Effective Date in connection with the Borrower’s acquisition of the
Dent-A-Med Entities and


(j)    Section 7.6 of the Credit Agreement is amended by (i) re-labeling the
existing clause (f) as a new clause (g) and (ii) inserting the following new
clause (f) immediately after clause (e):


(f)    sales of receivables and other assets by the Dent-A-Med Entities to the
extent permitted by the Dent-A-Med Credit Facility and


(k)    Section 7.8 of the Credit Agreement is amended by (i) deleting the word
“and” at the end of clause (iii) thereof and (ii) inserting the following new
clause (v) immediately after clause (iv):


, and (v) clauses (a) and (b) shall not apply to restrictions or conditions
imposed by the Dent-A-Med Credit Agreement (in the case of clause (a), solely if
such restrictions and conditions apply only to the property or assets securing
such Indebtedness).


2.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent in each case in a manner reasonably
satisfactory to the Administrative Agent and each Lender:


(a)    Amendment. Receipt of a counterpart of this Amendment signed by each of
the Loan Parties, the Lenders and the Administrative Agent.
(b)    Amendments to Loan Facility Documents. The Loan Facility Agreement and
the other Loan Facility Documents shall have been amended and restated in a
manner reasonably satisfactory to the Administrative Agent.


(c)    Amendments to Note Agreements. The Note Agreements shall have been (or
shall be substantially simultaneously herewith) amended in a manner reasonably
satisfactory to the Administrative Agent.


(d)    Representations and Warranties. At the time of and immediately after
giving effect to this Amendment on the Second Amendment Effective Date, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those

6

--------------------------------------------------------------------------------



representations and warranties that are expressly qualified by Material Adverse
Effect or other materiality, in which case such representations and warranties
shall be true and correct in all respects); provided, that to the extent such
representation or warranty relates to a specific prior date, such representation
or warranty shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by Material Adverse
Effect or other materiality, in which case such representations and warranties
shall be true and correct in all respects) only as of such specific prior date.


(e)    Fees and Attorney Costs. Receipt by the Administrative Agent of all fees
and other amounts due and payable on or prior to the Second Amendment Effective
Date, including reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent.


3.    Miscellaneous.


(a)    This Amendment shall be deemed to be, and is, a Loan Document.


(b)    Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents or any
certificates, documents, agreements and instruments executed in connection
therewith, (iii) affirms all of its obligations under the Loan Documents, (iv)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting and (v) agrees that this Amendment shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.


(c)    Effective as of the Second Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment.


(d)    Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Loan Parties as follows:


(i)    such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;


(ii)    this Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity); and


(iii)    no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.


(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Amendment by telecopy, pdf or other similar electronic

7

--------------------------------------------------------------------------------



transmission shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.


(f)    This Amendment shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of Georgia.


[Signature pages follow]







8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.




BORROWER:
 
 
AARON’S, INC.
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President and
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
 
 
AARON INVESTMENT COMPANY,
 
 
 
as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
AARON’S PRODUCTION COMPANY,
 
 
 
as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
99LTO, LLC,
 
 
 
AARON’S LOGISTICS, LLC,
 
 
 
AARON’S PROCUREMENT COMPANY, LLC,
 
 
 
AARON’S STRATEGIC SERVICES, LLC,
 
 
 
each as a Guarantor
 
 
 
 
 
 
 
 
By:
AARON’S, INC., as sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President,
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SECOND AMENDMENT TO CREDIT AGREEMENT
AARON’S, INC.



--------------------------------------------------------------------------------






 
 
 
PROGRESSIVE FINANCE HOLDINGS, LLC,
 
 
 
as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
Prog Finance Arizona, LLC
 
 
 
Prog Finance California, LLC
 
 
 
Prog Finance Florida, LLC
 
 
 
Prog Finance Georgia, LLC
 
 
 
Prog Finance Illinois, LLC
 
 
 
Prog Finance Michigan, LLC
 
 
 
Prog Finance New York, LLC
 
 
 
Prog Finance Ohio, LLC
 
 
 
Prog Finance Texas, LLC
 
 
 
Prog Finance Mid-West, LLC
 
 
 
Prog Finance North-East, LLC
 
 
 
Prog Finance South-East, LLC
 
 
 
Prog Finance West, LLC
 
 
 
NPRTO Arizona, LLC
 
 
 
NPRTO California, LLC
 
 
 
NPRTO Florida, LLC
 
 
 
NPRTO Georgia, LLC
 
 
 
NPRTO Illinois, LLC
 
 
 
NPRTO Michigan, LLC
 
 
 
NPRTO New York, LLC
 
 
 
NPRTO Ohio, LLC
 
 
 
NPRTO Texas, LLC
 
 
 
NPRTO Mid-West, LLC
 
 
 
NPRTO North-East, LLC
 
 
 
NPRTO South-East, LLC
 
 
 
NPRTO West, LLC,
 
 
 
each as a Guarantor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SECOND AMENDMENT TO CREDIT AGREEMENT
AARON’S, INC.



--------------------------------------------------------------------------------






 
 
 
By:
PROG LEASING, LLC, Sole Manager
 
 
 
 
 
 
 
 
 
By: PROGRESSIVE FINANCE
 
 
 
 
           HOLDINGS, LLC, Sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
PANGO LLC, as a Guarantor
 
 
 
 
 
 
 
By:
PROGRESSIVE FINANCE HOLDINGS, LLC,
 
 
 
 
Sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
PROG LEASING, LLC, as a Guarantor
 
 
 
 
 
 
 
 
By:
PROGRESSIVE FINANCE HOLDINGS, LLC,
 
 
 
 
Sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SECOND AMENDMENT TO CREDIT AGREEMENT
AARON’S, INC.



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
 
SUNTRUST BANK,
 
 
 
as Administrative Agent, as Issuing Bank, as
 
 
 
Swingline Lender and as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Garrett O’Malley
 
 
 
Name:
Garrett O’Malley
 
 
 
Title:
Director






SECOND AMENDMENT TO CREDIT AGREEMENT
AARON’S, INC.



--------------------------------------------------------------------------------






LENDERS:
 
 
BANK OF AMERICA, N.A.
 
 
 
as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Ryan Maples
 
 
 
Name:
Ryan Maples
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
FIFTH THIRD BANK,
 
 
 
as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Kenneth W. Deere
 
 
 
Name:
Kenneth W. Deere
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
SYNOVUS BANK,
 
 
 
as a Lender
 
 
 
 
 
 
 
 
By:
/s/ John R. Frierson
 
 
 
Name:
John R. Frierson
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
CITIZENS BANK, N.A.,
 
 
 
as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Peter van der Horst
 
 
 
Name:
Peter van der Horst
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
REGIONS BANK,
 
 
 
as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Ryan Hammack
 
 
 
Name:
Ryan Hammack
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SECOND AMENDMENT TO CREDIT AGREEMENT
AARON’S, INC.



--------------------------------------------------------------------------------






PARTICIPANTS:
 
 
BRANCH BANKING AND TRUST COMPANY,
 
 
 
as a Participant
 
 
 
 
 
 
 
 
By:
/s/ Bradley B. Sands
 
 
 
Name:
Bradley B. Sands
 
 
 
Title:
Assistant Vice President
 
 
 
 
 












































































SECOND AMENDMENT TO CREDIT AGREEMENT
AARON’S, INC.

